TATE, Judge.
This is a companion suit to Brown v. New Amsterdam Casualty Company, 136 So.2d 283, arising out of the same accident and involving the same issue on appeal. For the reasons more fully assigned in the companion suit, we affirm the judgment of the district court dismissing the third party demand filed by the defendant-appellants impleading the Hartford Accident & Indemnity Company as third party defendant. Costs to be paid by the defendants-appellants.
Affirmed.
On Application for Rehearing
En Banc. Rehearing denied.